Citation Nr: 1747791	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-45 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation, effective September 19, 2006.  

During the pendency of the appeal, the RO issued an October 2009 rating decision granting a higher 30 percent evaluation for PTSD, effective September 19, 2006.  In addition, the RO issued a March 2013 rating decision granting a higher 50 percent evaluation for PTSD, effective September 19, 2006.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a February 2011 Travel Board hearing.  A transcript of this hearing is of record.

In October 2011, the Board found that TDIU had been raised by the record and took jurisdiction of the claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In April 2016, the Board denied an increased rating for PTSD and denied TDIU, finding that because the Veteran had not shown that his service-connected disabilities are of such a degree that he is unable to perform any occupational work.

The Veteran appealed the denial of TDIU to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2017, the Veteran's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand (JMR), arguing that the Board had erred when it denied the claim.  The JMR indicated that the appellant was not appealing the claim for an increased rating for his PTSD.  In a February 2017 order, the Court granted the parties' Joint Motion, vacated the Board's April 2016 decision regarding TDIU, and remanded the matter to the Board for readjudication.

The Board notes that the Veteran has submitted a timely notice of disagreement with regard to a July 2016 rating decision, which granted service connection for a left knee osteoarthritis, and denied service connection for degenerative arthritis of the left ankle, right ankle, left foot, and right foot, and declined to reopen the claim for service connection for right knee degenerative changes.  The electronic record shows acknowledgement of the notice of disagreement, and thus it appears that the RO is working on the appeal. Accordingly, the Board finds that a remand is not required under Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  As noted above, the Board's prior April 2016 denial of this claim was subsequently vacated by a Court order granting a February 2017 Joint Motion.  In the Joint Motion, the Board was found to have erred in part in finding that the Veteran can perform any occupational work and failed to explain what substantially gainful employment the Veteran could potentially acquire, and hold given his education levels and his experienced as a mail carrier.

The Board previously indicated that the Veteran might require certain work limitations.  The Board has reviewed the July 2017 vocational assessment submitted by the Veteran.  The Board notes the author of this opinion statement, C.R., certified rehabilitation counselor (CRC), did not conduct an objective physical examination of the Veteran; rather, her opinion was based solely on review of the record and a telephone interview of the Veteran.  Based on her review of the evidence, C.R. concluded it was at that the Veteran's PTSD alone precludes him from securing and following a substantially gainful employment from 2009 and that his back disability and knee osteoarthritis further impair his ability to work.  

The Board finds, however, that this examiner did not address other evidence, of note the March 2015 VA examination report noting that the Veteran would likely be able to communicate, make decisions, think abstractly, follow instructions, and complete tasks in a timely manner.  In contrast, C.R. stated that the Veteran's sleep impairment would likely cause daytime fatigue, making it difficult to concentrate and complete work tasks in a timely and acceptable manner without addressing her discrepancy from the medical evidence of record.  While the Board further observes that more recent VA examination reports reflect that the Veteran has difficulty with standing and walking due to his spine and knee conditions, it has not been shown that solely due to his service connected disabilities, the Veteran is unable to obtain or maintain substantially gainful employment. 

Additionally, C.R. appeared to rely on the Veteran's self- reported emotional, behavioral, and physical limitations, which, in part differ from the medical evidence.  Of note, according to the July 2017 private assessment, the Veteran contends that he can stand for 10 minutes and walk for up to 15 minutes; however, the March 2015 VA examination, it was noted that the Veteran can stand 20 minutes at one time and can stand 8 times in an 8-hour day and can walk 30 minutes at the time.

Given that the combined effect of the Veteran's service-connected disabilities upon his ability to secure and maintain substantially gainful employment is unclear, as is the impact of those disabilities on his ability to gain or maintain employment consistent with his education and work history, the Board finds that such an evaluation is warranted.

In addition, the Board notes that there is some discrepancy regarding the Veteran's education history.  As reported by C.R. in the July 2017 private assessment and on the Veteran's VA Form 21-8940, Application for Increased Compensation based on Unemployability, the highest educational level completed was high school.  However, the March 2015 VA examination report reflects that after military service the Veteran completed a 2-year degree in 1970 from a business school.  To clarify the nature of the Veteran's education and vocational history, the Veteran should be provided another VA Form 21-8940 and requested to submit a completed copy.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940 and request that he supply the requisite information.

2.  Then, schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire claims file should be made available to the examiner. 

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities. 

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for PTSD; degenerative disc disease of the lumbar spine with retrolisthesis and intervertebral disc syndrome; residual scar left patella and lower thigh; and osteoarthritis, left knee.  His combined rating is 60 percent from September 2006, 70 percent from May 2014, and 80 percent from April 2016.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim of entitlement a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T.D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

